       Case 2:20-cv-02065-DDC-TJJ Document 96 Filed 03/23/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KPH HEALTHCARE                             )
SERVICES, INC.,                            )
                                           )
                               Plaintiff,  )
                                           )
v.                                         )                  Case No. 20-cv-2065-DDC-TJJ
                                           )
MYLAN N.V., et al.,                        )
                                           )
                               Defendants. )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion to Stay Discovery (ECF No. 88).

In their motion, Defendants jointly ask the undersigned Magistrate Judge to enter a stay of

discovery pending the presiding District Judge’s ruling on their motions to dismiss.1 Plaintiff

opposes the requested stay. For the reasons discussed below, the Court denies the motion.

I.     Legal Standard for Motion to Stay Discovery

       The decision to stay discovery and other pretrial proceedings is firmly vested in the sound

discretion of the trial court.2 The Tenth Circuit, however, has held that “the right to proceed in

court should not be denied except under the most extreme circumstances.”3 Therefore, as a

general rule, the District of Kansas does not favor staying discovery pending a ruling on a

dispositive motion.4 A stay is not favored because it can delay a timely resolution of the matter.5


1
  Pfizer Defendants’ Motion to Dismiss Plaintiff’s Second Amended Class Action Complaint
(ECF No. 76); The Mylan Defendants’ Motion to Dismiss Plaintiff’s Second Amended
Complaint (ECF No. 78).
2
  Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM,
2007 WL 2071770, at *2 (D. Kan. July 16, 2007).
3
  Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477, 1484
(10th Cir. 1983).
4
  McCoy, 2007 WL 2071770, at *2.
5
  Wolf v. United States, 157 F.R.D 494, 495 (D. Kan. 1994).

                                                  1
       Case 2:20-cv-02065-DDC-TJJ Document 96 Filed 03/23/21 Page 2 of 4




        Although, upon a showing of good cause, the court may . . . stay or limit the
        scope of discovery to protect a party from annoyance, embarrassment,
        oppression or undue burden or expense, bare assertions that discovery will
        be unduly burdensome or that it should be stayed because pending
        dispositive motions will probably be sustained, are insufficient to justify the
        entry of an order staying discovery generally.6

        However, a stay pending a ruling on a dispositive motion is appropriate where (1) the

case is likely to be finally concluded as a result of the ruling, (2) the facts sought through the

remaining discovery would not affect the ruling on the pending motion, or (3) discovery on all

issues in the case would be wasteful and burdensome.7

        A party seeking a stay of discovery has the burden to clearly show a compelling reason

for the court to issue a stay.8

II.     Application of the Standard to This Case

        Defendants argue all three factors apply. Although they acknowledge the Court declined

to stay discovery in the EpiPen MDL,9 Defendants assert Plaintiff is differently situated than the

MDL class plaintiffs and Sanofi for this purpose. The differences include Plaintiff’s alleged lack

of standing to assert claims because of limits on the assignment of claims to Plaintiff, as well as

lack of standing to bring claims against Pfizer because Plaintiff is not a direct purchaser from

Pfizer. Defendants also argue each of Plaintiff’s claims also suffers from fatal defects. Plaintiff



6
  Evello Invs. N.V. v. Printed Media Servs., Inc., No. 94-2254-EEO, 1995 WL 135613, at *3 (D.
Kan. Mar. 28, 1995) (quoting Continental Ill. Nat’l Bank & Trust Co. v. Caton, 130 F.R.D. 145,
148 (D. Kan. 1990)).
7
  Randle v. Hopson, No. 12-CV-2497-KHV-DJW, 2013 WL 120145, at *1 (D. Kan. Jan. 9,
2013) (citing Wolf, 157 F.R.D. at 495). Cases in this district frequently refer to these
circumstances as “the Wolf factors.” A stay may also be appropriate when the moving party has
filed a dispositive motion asserting absolute or qualified immunity. E.g., Garrett’s Worldwide
Enterprises, LLC v. United States, 2014 WL 7071713, at *1 (D. Kan. Dec. 12, 2014) (citing
cases). No Defendant asserts immunity in this case.
8
  Evello Invs. N.V., 1995 WL 135613, at *3.
9
  In re EpiPen (Epinephrine Injection USP) Marketing Sales Practices and Antitrust Litig., No.
17-md-2785-DDC-TJJ (MDL No. 2785) (D. Kan.).

                                                   2
         Case 2:20-cv-02065-DDC-TJJ Document 96 Filed 03/23/21 Page 3 of 4




vigorously disagrees with Defendants’ assessment of the strength of their arguments. Having

reviewed the parties’ briefing, the Court does not agree Plaintiff’s claims are likely to be totally

and finally concluded as a result of Defendants’ motions to dismiss. A stay of discovery is not

warranted under the first factor.

          Defendants conclusively assert a stay is warranted under the second factor because the

Court will rule on their motions to dismiss while considering Plaintiff’s well-pleaded factual

allegations as true, thereby obviating the need for discovery. This argument does nothing more

than repeat the standard of review for motions to dismiss.10 The second factor is not instructive

in this case, and the Court needn’t consider it.

          Finally, Defendants contend that commencing discovery before the parties or the Court

know whether this case will go forward would be wasteful, burdensome, and unduly prejudicial.

But they do not explain how, reducing the argument to nothing more than the inverse of the first

factor. Defendants add another reason, suggesting discovery should be stayed while District

Judge Crabtree considers the pending summary judgment in the EpiPen MDL. Having just

distinguished the MDL from this case, though, the Court is not persuaded by Defendants’

argument. A stay is not warranted under the third factor.

          Defendants have not clearly shown a compelling reason for the court to issue a stay of all

discovery.

          IT IS THEREFORE ORDERED that Defendants’ Motion to Stay Discovery (ECF No.

88) is DENIED.




10
     E.g., Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                                   3
Case 2:20-cv-02065-DDC-TJJ Document 96 Filed 03/23/21 Page 4 of 4




Dated this 23rd day of March, 2021 in Kansas City, Kansas.




                                                    Teresa J. James
                                                    U. S. Magistrate Judge




                                       4
